DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controlling said power converters to allow an input current higher than a current threshold to flow along said reference input channel and to allow input currents lower than said current threshold to flow along one or more remaining input channels different from said reference input channel” in claim 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 9 recite “controlling said power converters to allow an input current higher than a current threshold to flow along said reference input channel and to allow input currents lower than said current threshold to flow along one or more remaining input channels different from said reference input channel” is unclear because without current flowing in the circuits how to get the current value of each input channel and how to know which one is higher current or lower current than current threshold at input channels before controller allows converters flow power. What is the limit for higher current and lower current value, if lower current is zero, the controller is still allowing to flow along the input channels and higher and lower current comparing to the current threshold, both also allow to flow along their channels, why controller has to do the comparing.
For purpose of examination, the limitations will interpret with the best understood.
Since claims 2-8, 12-20 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2015/0078049).
Regarding claim 1, Yoo discloses a method for detecting an input channel configuration of a multi-channel inverter [100 @ Fig. 5, par 0030] having a plurality of input channels [plurality of input channels of converters 10], each input channel being electrically connected with a corresponding power converter [10] and, upon an operative installation of said multi-channel inverter, being operatively associated to a DC electric power source [generators @ Fig. 5], the method comprises a) selecting a reference input channel among said input channels [par 0135-0137]; b) controlling said power converters to allow an input voltage higher than a voltage threshold (minimum output voltage) to flow along said reference input channel [par 0135-0137] and not allow an input lower voltage than the voltage threshold to flow [par 0076-0080; 0135-0137]; c) acquiring detection data [Vin] indicative of input voltages of said input channels [see Fig. 5]; d) performing a comparison between the input voltages of said input channels [par 0137]; e) executing a determination procedure to determine a configuration status of said input channels based on a behavior of the input voltages of said remaining input channels with respect to the input voltage of said reference channel [par 0137].
Regarding claim 2, Yoo further discloses wherein said controlling said power converters comprises activating the power converter corresponding to said reference input channel and deactivating or maintaining deactivated the power converters corresponding to said remaining input channels [Fig. 3, par 0079-0080, 0137].
Regarding claim 3, Yoo further discloses wherein said performing a comparison between the input voltages of said input channels comprises checking whether the input voltages of said remaining input channels behave as the input voltage of said reference input channel [par 0079-0080, 0136-0137].
Regarding claim 4, Yoo further discloses wherein said determination procedure further comprises: e.1) if the input voltages of said remaining input channels do not decrease as the input voltage at said reference input channel, determining that said reference input channel is an independent input channel [Fig. 3, par 0137] .
Regarding claim 5, Yoo further discloses wherein said determination procedure further comprises: e.2) if there is a single remaining input channel, determining that said remaining input channel is an independent input channel; or e.3) if there is a plurality of remaining input channels, repeating said acts a), b), c), d), e) for said remaining input channels [par 0133-0144, see Fig. 3].
Regarding claim 9, Yoo discloses a multi-channel inverter [100 @ Fig. 5] electrically connectable with a DC electric system [2] and an AC electric system [Grid] comprising data processing resources [20] configured to execute instructions to detect an input channel configuration of the multi-channel inverter having a plurality of input channels [see Fig. 5, par 0131], each input channel being electrically connected with a corresponding power converter [see Fig. 5], and execute instructions that comprise: select a reference input channel among said input channels [par 0137]; control said power converters to allow an input voltage higher than a voltage threshold [par 0134] to flow along said reference input channel and does not allow input voltage lower than said voltage threshold to flow along one or more remaining input channels different from said reference input channel [par 0137]; acquire detection data indicative of input voltages of said input channels [par 0136]; perform a comparison between the input voltages of said input channels [par 0137]; execute a determination procedure to determine a configuration status of said input channels based on a behavior of the input voltages of said remaining input channels with respect to the input voltage of said reference channel [par 0135-0137 and Fig. 3].
Regarding claim 11, Yoo further discloses wherein it is a photovoltaic inverter [par 0040, 0050-0051, 0130, 100 @ Fig. 5].
Regarding claim 12, Yoo further discloses wherein said performing a comparison between the input voltages of said input channels comprises checking whether the input voltages of said remaining input channels behave as the input voltage of said reference input channel [par 0136-0137].
Regarding claim 13, Yoo further discloses wherein said determination procedure further-comprises: e.1) if the input voltages of said remaining input channels do not decrease as the input voltage at said reference input channel, determining that said reference input channel is an independent input channel [par 0137].
Regarding claim 14, Yoo further discloses wherein said determination procedure further comprises: e.2) if there is a single remaining input channel, determining that said remaining input channel is an independent input channel; or e.3) if there is a plurality of remaining input channels, repeating said acts a), b), c), d), e) for said remaining input channels [par 0136-0137].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2015/0078049), in view of Thorngreen et al. (US 2011/0204878).
Regarding claim 6, 15, Yoo discloses all limitations of claim 3, 12 above but fails to teach wherein said determination procedure further comprises: e.4) if the input voltages of one or more first remaining input channels decrease as the input voltage at said reference input channel, determining that said reference input channel and said one or more first remaining input channels are parallel input channels.
Thorngreen teaches power converter [4, Fig. 4] includes a plurality of converter 5, each input of the plurality of converters [5] coupled to each solar panel [2] and outputs of the plurality of converters [5] coupled in parallel to input of an inverter [7], and control device [9], if the input voltages of one or more first remaining input channels decrease as the input voltage at said reference input channel, determining that said reference input channel and said one or more first remaining input channels are parallel input channels [par 0060-0061].
It would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to incorporate the teaching of Thorngreen into that of Yoo in order to provide power to load more efficient when power source output voltage is inefficient.
Regarding claims 18, 19 and 20, Yoo discloses all limitations of claim 1-3 above but fails to teach further comprising storing configuration information indicative of the configuration status determined for said input channels.
Thorngreen teaches a power converter [4, Fig. 4] includes a plurality of converter 5, each input of the plurality of converters [5] coupled to each solar panel [2] and outputs of the plurality of converters [5] coupled in parallel to input of an inverter [7], and control device [9], the control device storing configuration information indicative of the configuration status determined for said input channels [par  0057-0073, Figs. 4-8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Thorngreen into that of Yoo in order to improve operation of the system for providing power to load more efficient and reliable.
Allowable Subject Matter
Claims 7-8, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836